DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 18 June 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 28 March 2022. 
Independent Claim 1 recites limitations that include a method for operating a robotic system, the method comprising:
 determining a two-dimensional (2D) discretized object model representing a target object,
wherein determining the 2D discretized object model includes discretizing source sensor data of the target object according to discretization units;
determining a 2D discretized model representing a placement area associated with a task location and/or with previously placed objects at the task location,
wherein determining the discretized model includes discretizing destination sensor data of the task location according to further discretization units;
determining height measures representing heights within portions of the placement area,
wherein determining the height measures includes discretizing the destination sensor data according to one or more sets of the further discretization units;
deriving a candidate position for placing the target object by overlapping the 2D discretized object model over the 2D discretized model at a corresponding location;
selecting the candidate position as a placement location for placing the target object at the task location; and
communicating information for placing the target object at the placement location.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 19 recites limitations that include a robotic system comprising:
at least one processor; and
at least one memory device connected to the at least one processor and having stored thereon instructions executable by the processor to:
determine a two-dimensional (2D) discretized object model representing a target object,
wherein determining the 2D discretized object model includes discretizing object sensor data of the target object according to discretization units;
determine a 2D discretized model representing a destination area,
wherein determining the 2D discretized model includes discretizing destination sensor data of the destination area according to further discretization units;
determine height measures representing maximum heights within portions of the destination area,
wherein determining the height measures includes discretizing the destination sensor data according to one or more sets of the further discretization units; and
derive a candidate position for placing the target object at the destination area. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 20 recites limitations that include a tangible, non-transient computer-readable medium having processor instructions stored thereon that, when executed by a robotic system via one or more processors thereof, cause the robotic system to perform a method, the instructions comprising:
instructions to determine a two-dimensional (2D) discretized object model representing a target object,
wherein the instructions to determine the 2D discretized object model include instructions to discretize source sensor data of the target object according to discretization units;
instructions to determine a 2D discretized model representing a task location,
wherein the instructions to determine the 2D discretized model include instructions to discretize destination sensor data of the task location according to further discretization units;
instructions to determine height measures representing maximum heights within portions of a placement area associated with the task location,
wherein the instruction to determine the height measures include instructions to discretize the destination sensor data according to one or more sets of the further discretization units;
instructions to derive a candidate position for placing the target object based at least in part on the 2D discretized object model and the 2D discretized model;
instructions to select the candidate position as a placement location for placing the target object at the task location; and
instructions to communicate information for placing the target object at the placement location. These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 22, 2022